DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Status
Claims 1, 3, 5, 6, 13, 15, 16 and 18 are allowed.
Claims 2, 4, 14 and 17 are cancelled. 
Claims 7 and 9-12 are rejected.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (See below for more information).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is being considered by the examiner. A signed IDS is hereby attached.
Response to Arguments
Applicant's arguments filed 012/14/2021 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “It is respectfully submitted to Examiner that Medicke et al. does not disclose, teach, or suggest all elements of Applicants claim 7, as currently amended. Medicke et al. does not disclose in any way, "grouping semantically equivalent formulae of the spreadsheet to define a first group of semantically equivalent formulae via utilization of an abstract tree" or that "each of the formulate formula in the first group expressing a same concept as displayed by representing each formula in the first group as the abstract syntax tree. . . ." Medicke et al., in fact, does not discuss utilization of a "tree structure" in any way. Contra Office Action at p. 5-6.”.  The examiner is not persuaded.  The examiner asserts the combination of Medicke and Hiatt discloses the language of claim 7.  More specifically, the amended claim language of displayed by representing each formula in the first group as the abstract syntax tree is depicted in Hiatt Paragraph 0037.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Allowable Subject Matter
Claims 1, 3, 5, 6, 13, 15, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 6, 13, 15, 16 and 18 of the present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims are allowed in light of the Applicant’s amendments and in light of the prior art made of record.  The dependent claims 3, 5, 6, 15, 16 and 18 being definite, further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Indication of Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following language of claim 8 COMBINED WITH the language of independent claim 7 would render the claim in condition for allowance:
identifying one or more tables comprising numerical data from the spreadsheet by identifying tabular structures in the spreadsheet;
determining labels from extracted one or more tables, the labels determined using a natural language processing algorithm to determine labels from identified tabular structures in the spreadsheet; 
grouping the determined labels into OLAP dimensions; 
and replacing cell references of each formula with corresponding members of the OLAP dimensions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Medicke, US Patent Application Publication No.:2004/0237029 in view of Hiatt, US Patent Application Publication No.:2018/0203838.
Claim 7:
Medicke fails to explicitly disclose utilization of an abstract syntax tree, however, Hiatt discloses this feature in Paragraph 0037.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Medicke by the teachings of Hiatt by utilizing an abstract syntax tree (See Hiatt Abstract).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as representing a structure of a spreadsheet.  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Medicke and Hiatt discloses a computer program product for identifying data relationships from a spreadsheet comprising a plurality of formulae (See Medicke Figures 4-7 & Abstract & Paragraphs 0013-0017), the computer program product comprising: Docket Number: P201907194US01 Application No. 16/797,019 RESPONSE TO FINAL OFFICE ACTION OF OCTOBER 18, 2021 Page 4 of 13 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform (“a generational relationship between the members of the set corresponding to members of a dimension utilized in the formula and the hierarchy of the dimension.” See Medicke Figures 4-7 & Abstract & Paragraphs 0013-0017) a method comprising: 
grouping semantically equivalent formulae of the spreadsheet to define a first group of semantically equivalent formulae via utilization of an abstract syntax tree (See Hiatt Paragraph 0037), each of the formula in the first group expressing a same concept (“analysis of the spreadsheet may also be carried out to determine if multiple formulas are sufficiently similar, for example, in a column or row direction, to determine if additional variables are changing. In such a manner the formulas may be characterized in row and/or column directions so as to further define members utilized in a group of formulas.” See Medicke Paragraphs 0012-0013 & 0088) as displayed by representing each formula in the first group as the abstract syntax tree (See Hiatt Paragraph 0037); 
and transforming each formula of the first group by replacing variables in each formula with descriptive labels (“transforming the formula is provided by transforming the identified members of dimensions utilized in the formula in the spreadsheet into an on-line analytical processing (OLAP)” See Medicke Paragraph 0013 wherein the “identified members” is equivalent to “labels”).
Claim 9:
Medicke discloses wherein identifying tabular structures within the spreadsheet (See Medicke Figures 4-7 & Paragraphs 0012-0013) further comprises: classifying each the identified tabular structures as one of a column-based table and a crosstab type (“Tables of dimension member names associated with variables of the formula provide a dimension table corresponding to each dimension associated with a variable in the formula. A list of cell coordinates of the dimension member names of the variables utilized in the formula is stored.” See Medicke Figures 4-7 & Paragraphs 0012-0013).  
Claim 10:
Medicke discloses wherein grouping the determined labels into OLAP dimensions (“transforming the formula is provided by transforming the identified members of dimensions utilized in the formula in the spreadsheet into an on-line analytical processing (OLAP)” See Medicke Paragraph 0013 wherein the “identified members” is equivalent to “labels”) further comprises: for each of the one or more tables (See Medicke Figures 4-7 & Paragraphs 0012-0013): identifying relationships between columns or rows of the table based upon a minimum distance (See Medicke Paragraph 0088); and merging columns or rows of the table based on the identified relationships (“analysis of the spreadsheet may also be carried out to determine if multiple formulas are sufficiently similar, for example, in a column or row direction, to determine if additional variables are changing. In such a manner the formulas may be characterized in row and/or column directions so as to further define members utilized in a group of formulas.” See Medicke Paragraphs 0012-0013 & 0088).
Claim 11:
Medicke discloses wherein replacing cell references of each formula (“variables are changing in a column direction or a row direction” See Medicke Paragraph 0088) further comprises: identifying a cell reference in a formula (See Medicke Paragraph 0012); and replacing the identified cell reference with an OLAP dimension of the corresponding table (“transforming the formula is provided by transforming the identified members of dimensions utilized in the formula in the spreadsheet into an on-line analytical processing (OLAP)” See Medicke Paragraph 0013).  
Claim 12:
Medicke discloses wherein replacing cell references of each formula (“variables are changing in a column direction or a row direction” See Medicke Paragraph 0088) further comprises: removing an OLAP dimension of a formula if the formula is present in all member assignments of the OLAP dimension (“transforming the formula is provided by transforming the identified members of dimensions utilized in the formula in the spreadsheet into an on-line analytical processing (OLAP)” See Medicke Paragraph 0013).  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030009649 discloses a process that converts formulas in a Microsoft Excel spreadsheet.
US 20020091707 discloses dimensional OLAP system is the ability to attach formulas to members of dimensions. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 3, 2022